United States Court of Appeals
                    For the First Circuit
                                         

No. 92-2202

                        UNITED STATES,

                          Appellee,

                              v.

                     RAYMOND LEE HIGGINS,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]
                                                   

                                         

                            Before

                    Boudin, Circuit Judge,
                                         
               Campbell, Senior Circuit Judge,
                                             
                  and Stahl, Circuit Judge.
                                          

                                         

Ricky L.  Brunette with whom Brunette, Shumway & Ryer was on brief
                                                     
for appellant.
Margaret  D.  McGaughey, Assistant  United  States Attorney,  with
                       
whom  Richard S. Cohen, United States Attorney, and Richard W. Murphy,
                                                                 
Assistant United States Attorney, were on brief for appellee.

                                         

                         May 28, 1993
                                         

          STAHL, Circuit Judge.   In  this appeal,  defendant
                              

Raymond Lee Higgins argues that the district court improperly

denied his request for in camera disclosure of a confidential
                                

government informant.   Finding  that the district  court did

not abuse  its discretion in denying  defendant's request, we

affirm.

                              I.
                                

                BACKGROUND & PRIOR PROCEEDINGS
                                              

          In  January of 1992,  Detective Captain Rick Frazee

of  the Fairfield,  Maine, Police  Department learned  from a

confidential informant  that  defendant,  a  parolee  from  a

federal drug trafficking  conviction, was regularly supplying

Daryl  Coskery,   another  known  drug  dealer,   with  large

quantities of marijuana.  The informant also told Frazee that

defendant  and  Coskery intended  to  drive  from Waterville,

Maine,  to Virginia  Beach,  Virginia, in  order to  purchase

$50,000.00 worth of marijuana.   He provided such details  as

the  car in which the defendant and Coskery would travel, and

the approximate dates and times of departure and return.  

          Using this information, Frazee, along  with Kenneth

MacMaster,  a   Special  Agent  with  the   Maine  Bureau  of

Intergovernmental Drug Enforcement (BIDE), and two other BIDE

agents, observed  defendant and Coskery leaving  the state at

the time and in the manner predicted by the informant.

                             -2-
                              2

          Based   on  these  facts  and  their  corroborative

surveillance, MacMaster  sought  a warrant  to  search,  upon

defendant's  return to  Maine, his  car and  home for  drugs,

evidence  of  drug trafficking,  and  firearms.   MacMaster's

search warrant affidavit outlined the events described above,

and attested  to the confidential informant's  reliability as

established  by his  previous participation  in approximately

six earlier  controlled drug  buys which resulted  in arrests

and  convictions.   A  State of  Maine  District Court  Judge

issued the warrant.

          Pursuant to the warrant, defendant  was apprehended

upon his return to Maine by police officers positioned at the

state line.   The ensuing  car search yielded  less than  one

ounce of marijuana.   The search of  defendant's home yielded

another small marijuana supply  in addition to four firearms.

On February 13, 1992, defendant was indicted in federal court

on four counts of possession of a  firearm in violation of 18

U.S.C.    922(g)(1) and 924(a)(2).1

                    

1.  18 U.S.C.   922(g)(1) provides in relevant part:  

     It shall  be unlawful for  any person who  has been
     convicted in  any court  of, a crime  punishable by
     imprisonment for a term exceeding one year; to .  .
     . possess . . . any firearm or ammunition . . . .

     18 U.S.C.   924(a)(2) governs fines and imprisonment for
violations of   922(g)(1).  The crime for which defendant was
paroled   at  the  time  of  his  arrest  was  punishable  by
imprisonment for more than one year. 

                             -3-
                              3

          On  March  3,  1992,  defendant filed  a  pre-trial

motion  seeking,  inter alia,  in  camera  disclosure of  the
                                         

confidential  informant's identity.    Defendant argued  that

such  disclosure was necessary in  order for him  to make the

preliminary showing required to  obtain a Franks  suppression
                                                

hearing.2    A Magistrate  Judge  recommended  denial of  the

request, and on May 28, 1992, the district court reviewed and

accepted that recommendation.  Following a one-day jury trial

on June 6, 1992, defendant was convicted on all counts.    

                             II.
                                

                          DISCUSSION
                                    

          On appeal, defendant argues that the district court

erred  in denying his request for in camera disclosure of the
                                           

confidential informant's identity.  We do not agree.

          When the government obtains a  search warrant based

on   information  provided   by  a   confidential  informant,

defendants often  lack the  information required to  meet the

                    

2.  Under Franks v.  Delaware, 438 U.S. 154, 155-56 (1977), a
                             
defendant may obtain  a suppression hearing if  s/he "makes a
substantial  preliminary  showing  that  a   false  statement
knowingly and intentionally,  or with reckless  disregard for
the  truth, was included in the warrant affidavit, and if the
allegedly  false statement  is  necessary to  the finding  of
probable cause . . . ."  If, at the hearing, it is determined
that such  a false statement was  intentionally or recklessly
included in the warrant affidavit, evidence obtained pursuant
to the false statement must be suppressed.  Id. at 156.
                                               

                             -4-
                              4

exacting standards of Franks.3   See, e.g., United  States v.
                                                          

Southard, 700  F.2d 1, 10-11 (1st Cir. 1983).  In such cases,
        

district  courts may  conduct in  camera examinations  of the
                                        

affiant and,  if necessary,  of  the informant,  in order  to

determine whether disclosure of the  confidential informant's

identity  would  enable  the  defendant to  obtain  a  Franks
                                                             

hearing.  Id.   
             

          However, "a  district court need not  conduct an in
                                                             

camera  hearing  whenever the  identity  of  an informant  is
      

requested."  United States v. Fixen, 780 F.2d 1434, 1439 (9th
                                   

Cir.  1986).  Rather, "it should rest entirely with the judge

who hears  the motion  to suppress  to decide  whether [s/]he
                                                             

needs  such disclosure as to the informant in order to decide

                    

3.  Franks, 438 U.S.  at 171, provides  a clear standard  for
          
determining   whether  a  defendant  has  made  a  sufficient
preliminary showing to obtain a hearing:

     There is, of course, a presumption of validity with
     respect  to  the  affidavit  supporting  the search
     warrant.   To mandate an  evidentiary hearing,  the
     challenger's  attack must  be more  than conclusory
     and must be supported by more than a mere desire to
     cross-examine.     There  must  be  allegations  of
     deliberate falsehood  or of reckless  disregard for
     the   truth,   and   those   allegations   must  be
     accompanied  by an  offer  of proof.   They  should
     point out  specifically the portion  of the warrant
     affidavit  that is  claimed to  be false;  and they
     should  be accompanied by a statement of supporting
     reasons.  Affidavits or sworn or otherwise reliable
     statements of  witnesses  should be  furnished,  or
     their  absence  satisfactorily   explained.     The
     deliberate  falsity  or  reckless  disregard  whose
     impeachment is  permitted  . .  .  is that  of  the
     affiant, not of any nongovernmental informant.

                             -5-
                              5

whether the officer is a believable  witness."  United States
                                                             

v.  Jackson, 918 F.2d 236, 241 (1st Cir. 1990) (citations and
           

internal  quotations omitted)  (emphasis  in original).   See
                                                             

also  United States  v. Giacalone, 853  F.2d 470,  477-78 n.1
                                 

(6th  Cir. 1988)  ("We believe  that the  trial judge  should

retain the  discretion to determine  what type of  hearing is

necessary,  if any, to determine  the veracity of the affiant

in cases where the defendant  has alleged that the  affidavit

contains  false  information,  but   has  failed  to  make  a

`substantial preliminary  showing' that the  affiant has lied
                                                    

such  as  that  which   would  require  a  Franks  hearing.")
                                                 

(emphasis  in  original).   Finally,  "a  decision denying  a

defendant's  request for  an in  camera proceeding  should be
                                       

overturned  only if there is an abuse of discretion."  Fixen,
                                                            

780 F.2d  at 1439.  Our  careful review of the  record in the

instant case shows no abuse of discretion.  

          Defendant's motion for in camera  disclosure begins
                                          

by naming  an  individual,  Matthew  Tulley,  whom  defendant

suspects was the confidential informant.   The motion goes on

to suggest that  Tulley was aware that defendant  and Coskery

planned an  innocent trip  to Virginia,  but that  Tulley, in

concert with Frazee and MacMaster, fabricated the notion that

the trip was  for the  purpose of purchasing  marijuana.   If

true,  these allegations  might raise  serious constitutional

issues.  Defendant fails, however, to offer proof of any fact

                             -6-
                              6

that  is materially  inconsistent with  the facts  recited in

MacMaster's search warrant affidavit.

          First,  defendant  offers   to  prove  that  Tulley

learned of the trip through an acquaintance, Dale Peters, and

that  Peters never told Tulley  that the purpose  of the trip

was  to  purchase marijuana.    Defendant  does not  contend,

however, that Peters was the only person who knew of the trip

to  Virginia.   Thus, even  if Tulley  was the  informant, he

might  easily have learned  additional information  about the

illicit nature of the  trip from a source other  than Peters.

Accordingly, defendant's offer  of proof regarding  Peters is

not at all inconsistent with MacMaster's affidavit.

          Second,  defendant  offers  to prove  that  on  the

evening of  defendant's and  Coskery's departure  from Maine,

Tulley,  under  the  surveillance  of Frazee  and  MacMaster,

unsuccessfully attempted  to  make a  controlled purchase  of

marijuana from Coskery.  Moreover, defendant claims that this

attempted purchase  was not  included  in MacMaster's  search

warrant affidavit.   Again, this  offer of  proof misses  the

mark.   When  a defendant  offers proof  of an  omission, the

"issue  is  whether, even  had  the  omitted statements  been

included in the affidavit, there was still probable cause  to

issue the warrant."   United States v. Rumney, 867  F.2d 714,
                                             

720-21  (1st Cir.), cert. denied, 491 U.S. 908 (1989).  Here,
                                

the   controlled   purchase  incident   is   not  necessarily

                             -7-
                              7

inconsistent with any  of the other  events recounted in  the

warrant  affidavit.  Thus, even if the affidavit had included

an account of  the incident,4 there were  still ample grounds

for a  finding of  probable  cause. Accordingly,  defendant's

offer of proof regarding  the controlled purchase incident is

not materially inconsistent with MacMaster's affidavit.

          In sum,  defendant has failed to  articulate how in
                                                             

camera disclosure of  the informant's  identity would  enable
      

him to obtain a Franks hearing.  On one hand, if an in camera
                                                             

hearing  disclosed  that  the  informant  was  Tulley,  there
                                             

remains   nothing  in  the  record,  aside  from  defendant's

conclusory assertions  and insufficient  offers of proof,  to

support the theory that  MacMaster submitted false statements

in order to obtain the warrant.  On the other hand, if the in
                                                             

camera hearing  disclosed that the informant  was not Tulley,
                                                     

then  defendant  has  offered  no  alternative   grounds  for

obtaining  a  Franks  hearing.5    Accordingly,  the district
                    

                    

4.  Both  MacMaster and  Frazee submitted  affidavits stating
that,  while they took part in surveillance of Coskery on the
evening of his departure  from Maine, neither knew of  a plan
to make a controlled purchase of marijuana from  Coskery that
evening.

5.  We  note  additionally  that  defendant's  motion  for in
                                                             
camera  disclosure was  seriously  inadequate in  form.   The
      
motion was supported solely by an affidavit signed by defense
counsel.   The affidavit did not provide the sworn statements
of  witnesses,  nor  did  it  explain  the  absence  of  such
statements,  as  required  by   Franks,  438  U.S.  154,  171
                                      
("Affidavits  or sworn  or otherwise  reliable statements  of
witnesses    should   be   furnished,    or   their   absence
satisfactorily  explained.").    Thus,  even  if  defendant's

                             -8-
                              8

court  did not  abuse its  discretion in  denying defendant's

request  for  an in  camera hearing  on  the identity  of the
                           

confidential informant.6

                             III.
                                 

                          CONCLUSION
                                    

          For  the foregoing  reasons,  the  judgment of  the

district court is affirmed.

                    

offers  of proof  were  substantively  meritorious, we  would
require  more than  the conclusory  allegations set  forth in
counsel's affidavit.  Id.
                         

6.  Relying almost exclusively on State v. Thetford, 745 P.2d
                                                   
496 (Wash. 1987), defendant also argues on appeal that Tulley
was  an  "ad hoc"  agent of  the  Fairfield Police,  and that
                
therefore Tulley's veracity,  along with MacMaster's,  should
be at issue.  To the extent that defendant  raised this issue
below, he did so in a perfunctory manner.  "A party is not at
liberty to  articulate specific arguments for  the first time
on  appeal simply  because the  general issue was  before the
district court."   United States  v. Slade, 980  F.2d 27,  31
                                          
(1st Cir. 1992).  Accordingly, defendant's argument is deemed
waived.  In  any event,  however, our careful  review of  the
proceedings below satisfies us independently that defendant's
argument is unsupported by the record.

                             -9-
                              9